FILED
                             NOT FOR PUBLICATION                            NOV 02 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARGARET MELINDA SPRAGUE,                        No. 09-56136

               Plaintiff - Appellant,            D.C. No. 3:07-cv-01561-JLS-LSP

  v.
                                                 MEMORANDUM *
THE MEDICAL BOARD OF
CALIFORNIA (MBC); et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                        for the Southern District of California
                    Janis L. Sammartino, District Judge, Presiding

                            Submitted October 19, 2010 **

Before:        O’SCANNLAIN, LEAVY, and TALLMAN, Circuit Judges.

       Margaret Melinda Sprague appeals pro se from the district court’s judgment

dismissing her 42 U.S.C. § 1983 action arising from the revocation of her license




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
to practice medicine. We have jurisdiction under to 28 U.S.C. § 1291. We review

de novo. Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir. 2003). We affirm.

       The district court properly dismissed Sprague’s claims seeking damages and

retrospective equitable relief against the Medical Board of California and the

individual defendants because her claims were barred by various doctrines of

immunity. See Briscoe v. LaHue, 460 U.S. 325, 335 (1983) (witnesses are

“integral parts of the judicial process” and are shielded by immunity); Olsen v.

Idaho State Bd. of Med., 363 F.3d 916, 923 (9th Cir. 2004) (“agency

representatives performing functions analogous to those of a . . . judge” are

immune from civil damages suits); Prod. & Leasing, Ltd. v. Hotel Conquistador,

Inc., 709 F.2d 21, 21-22 (9th Cir. 1983) (per curiam) (Eleventh Amendment

immunity applies to actions naming state agencies or state officials sued in their

official capacity).

       The district court properly dismissed Sprague’s claim seeking prospective

equitable relief because the defendants could not effectuate the requested relief.

See Demery v. Kupperman, 735 F.2d 1139, 1143, 1151 (9th Cir. 1984).

       We do not consider Sprague’s claims raised for the first time on appeal. See

Bias v. Moynihan, 508 F.3d 1212, 1223 (9th Cir. 2007).

       Sprague’s remaining contentions are unpersuasive.


                                          2                                      09-56136
Sprague’s motions seeking judicial notice are denied.

AFFIRMED.




                                  3                     09-56136